Cook, J.,
concurring. I write separately on the subject of judges testifying as character witnesses in disciplinary proceedings. Canon 2 of the Code of Judicial Conduct prohibits a judge from lending the prestige of the office to advance the private interests of others. It states that “[a judge] should not testify voluntarily as a character witness.” Canon 2(B). As explained in the commentary to Canon 2, the “testimony of a judge as a character witness injects the prestige of his [her] office into the proceeding * * * and may be misunderstood to be an official testimonial.” Although the canon does not afford a judge the privilege against testifying in response to an official summons, such practice should be discouraged when employed as a means to circumvent the very principle espoused by Canon 2.